[exhibit103-reinsuranceca001.jpg]
EXECUTION VERSION REINSURANCE CAPACITY RIGHT OF FIRST REFUSAL AGREEMENT THIS
REINSURANCE CAPACITY RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”), dated
December 2, 2019 (the “Effective Date”), is entered into by and between FEDNAT
HOLDING COMPANY, a Florida corporation (“FedNat”), and 1347 PROPERTY INSURANCE
HOLDINGS INC., a company organized and existing under the laws of Delaware
(“PIH”). Each of FedNat and PIH are, at times, each individually referred to in
this Agreement as a “Party,” and collectively referred to in this Agreement as
the “Parties.” WHEREAS, insurance company subsidiaries of FedNat (each, a
“FedNat Insurance Company” and, collectively, the “FedNat Insurance Companies”)
may, from time to time, negotiate and procure reinsurance in such amounts and on
such terms that the FedNat Insurance Companies deem to be appropriate; and
WHEREAS, on the Effective Date, FedNat is entering into a transaction with PIH,
pursuant to which FedNat will acquire one hundred percent (100%) of the issued
and outstanding capital stock of three subsidiaries of PIH (the “Acquisition”);
and WHEREAS, after the closing of the Acquisition, PIH may provide reinsurance
coverage to insurance providers through its insurance company subsidiaries, and
PIH desires to obtain the opportunity to provide reinsurance coverage to the
FedNat Insurance Companies pursuant to the terms and conditions set forth in
this Agreement; and WHEREAS, it is a condition precedent to the consummation of
the Acquisition for the Parties to enter into this Agreement upon the terms and
conditions set forth herein. NOW, THEREFORE, in consideration of the promises
and the mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows: 1. Right of First Refusal. (a) With respect to each
purchase after the Effective Date until the conclusion of the Term (as defined
in Section 2) by one or more of the FedNat Insurance Companies of each layer
(each, a “Reinsurance Coverage Layer”) of their annual property catastrophe
excess of loss reinsurance program (the “CAT Reinsurance Program”), PIH shall
have a right of first refusal (each, a “Right of First Refusal”) to sell through
any of its insurance company subsidiaries a maximum of seven and one-half
percent (7.5%) of annual in force limit of any and each Reinsurance Coverage
Layer so purchased by the FedNat Insurance Companies (the “ROFR Reinsurance
Maximum”); provided, that in no event shall PIH have the right to exercise a
Right of First Refusal such that, immediately after the exercise thereof, PIH
and its affiliates collectively would have an annual aggregate in force amount
of all reinsurance coverage sold to the FedNat Insurance Companies, in the
aggregate, of greater than Fifteen Million and No/100 Dollars ($15,000,000.00)
(the “Reinsurance Limit”). Each sale by PIH pursuant to a Right of First Refusal
shall be documented under the corresponding Firm Order Terms or Modified Firm
Order Terms, as applicable (each as defined below), and subject in every case
to: (I) the terms, conditions, and 4812-0918-3365



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca002.jpg]
requirements of all applicable regulations, rules, and laws (including, without
limitation, the applicable regulations and laws of the State of Florida)
(collectively, “Applicable Laws”) (it being acknowledged and agreed that PIH has
no right to exercise a Right of First Refusal or to sell reinsurance to any
FedNat Insurance Company pursuant to this Agreement if doing so would violate
any Applicable Laws); and (II) the other terms and conditions of this Section 1.
All reinsurance sold by PIH pursuant to a Right of First Refusal shall be
memorialized by an agreement in such form and subject to such terms and
conditions as are customary in the property and casualty insurance industry
(each, a “Reinsurance Agreement”). If any Reinsurance Agreement is entered into
by PIH prior to the conclusion of the Term, but the term of the applicable
Reinsurance Agreement (the “Reinsurance Period”) otherwise ends after the
conclusion of the Term, then such Reinsurance Agreement shall remain in full
force and effect after the Term in accordance with the terms and provisions of
the applicable Reinsurance Agreement. (b) FedNat shall cause the FedNat
Insurance Companies, either through one or more reinsurance brokers selected by
FedNat (each, a “Broker” and, collectively, the “Brokers”) or directly through a
third party reinsurer of FedNat’s choosing, in each case in FedNat’s sole
discretion from time to time, to seek written quotes for, and terms and
conditions of, each Reinsurance Coverage Layer to be purchased pursuant to the
CAT Reinsurance Program in appropriate reinsurance markets and from potentially
eligible third party reinsurers (including PIH) for a reasonable period of time,
and to concurrently provide all exposure and related information materially
relevant and customarily requested for such Reinsurance Coverage Layer to such
potential third party reinsurers (including PIH), subject to such third party
reinsurers’ (and PIH’s) execution and delivery to FedNat of a Standard
Non-Disclosure Agreement. Thereafter, FedNat shall cause the applicable FedNat
Insurance Company to determine firm order terms for the Reinsurance Coverage
Layer (the “Firm Order Terms”) and communicate those Firm Order Terms to the
potential third party reinsurers (including PIH). The final executed terms of
the CAT Reinsurance Program for each Reinsurance Coverage Layer entered into by
applicable FedNat Insurance Company shall be the same as described in the Firm
Order Terms or Modified Firm Order Terms (as defined below), as applicable. PIH
shall have a period of three (3) business days after its receipt of Firm Order
Terms to elect in writing (in the manner provided in Section 11) to provide all
or a portion of the ROFR Reinsurance Maximum with respect to that Reinsurance
Coverage Layer at the Firm Order Terms without any additional terms, conditions,
or stipulations, but only if the exercise of the Right of First Refusal and the
sale of reinsurance pursuant thereto would not cause PIH and its affiliates to
collectively exceed the Reinsurance Limit as of the applicable time. For the
avoidance of doubt, PIH may exercise the Right of First Refusal for only a
portion of a ROFR Reinsurance Maximum applicable to any or each of the
Reinsurance Coverage Layer in order to comply with the Reinsurance Limit. Any
such election of a Right of First Refusal by PIH shall be irrevocable once it
has been made, but shall be subject to the terms of the applicable Reinsurance
Agreement as of the applicable time. (c) To the extent that PIH elects not to
provide or participate in a Reinsurance Coverage Layer at the Firm Order Terms,
or fails to notify FedNat of its election within the three (3) business day time
frame set forth in Section 1(b), then the applicable FedNat Insurance Company
shall have the right to accept PIH’s allotment of such Reinsurance Coverage
Layer at the Firm Order Terms from any combination of other eligible reinsurers
willing to offer coverage at the Firm Order Terms; provided, that in the event
that the Firm Order Terms are materially -2-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca003.jpg]
modified with respect to a Reinsurance Coverage Layer (which, for the avoidance
of doubt, shall mean any change that materially changes the price or any
material coverage terms or conditions of such Firm Order Terms that are more
favorable to reinsurance providers) (the “Modified Firm Order Terms”), FedNat
shall cause the applicable FedNat Insurance Company to first provide PIH with a
new Right of First Refusal with respect to that Reinsurance Coverage Layer at
the Modified Firm Order Terms. In such case, PIH shall have two (2) business
days following its receipt of the Modified Firm Order Terms to elect in writing
(in the manner provided in Section 11) to exercise the Right of First Refusal to
provide all or a portion of the ROFR Insurance Maximum for the applicable
Reinsurance Coverage Layer on such Modified Firm Order Terms; otherwise, the
applicable FedNat Insurance Company shall have the right to accept PIH’s
allotment of such Reinsurance Coverage Layer at the Modified Firm Order Terms
from any combination of other eligible reinsurers willing to offer coverage at
the Modified Firm Order Terms. Notwithstanding any provision of this Agreement
to the contrary, in no event shall PIH be eligible to sell reinsurance to any
FedNat Insurance Company in excess of the ROFR Reinsurance Maximum with respect
to any Reinsurance Coverage Layer, or make any sale that would cause PIH and its
affiliates to collectively exceed the Reinsurance Limit. (d) Upon entry into any
Reinsurance Agreement, and as a condition precedent to the exercise of a Right
of First Refusal, the applicable PIH insurance company that has entered into any
Reinsurance Agreement shall both: (i) be duly licensed and accredited in all
applicable jurisdictions to provide all reinsurance coverage that is
contemplated by the Reinsurance Agreement; and (ii) either – (A) both maintain
an insurer financial strength rating from A.M. Best Company, Inc. of not less
than “A-” and be an accredited insurer in Florida such that FedNat can take
credit for reinsurance in accordance with all Applicable Laws, or (B) fully
collateralize with cash, letters of credit, or appropriate trust agreement equal
in value to one hundred percent (100%) of its share of the total limit of each
applicable Reinsurance Coverage Layer in a manner acceptable to the applicable
FedNat Insurance Company and acceptable to any applicable insurance regulator
pursuant to Applicable Laws; provided, that, if PIH utilizes a trust agreement,
whether in whole or in part, to satisfy this condition precedent, then – (Y) no
more than one trust agreement shall be used by PIH to satisfy this condition
with respect to all Insurance Coverage Layers, and (Z) the materials terms and
provisions of the Trust that relate to the availability and release of funds to
satisfy reinsurance obligations shall be in form and substance reasonably
satisfactory to FedNat. The applicable PIH insurance company shall have seventy
two (72) hours from such election, or until the effective date of the applicable
CAT Reinsurance Program (whichever is sooner), to satisfy the condition set
forth in Section 1(d)(ii) and provide reasonable proof thereof to FedNat;
otherwise, PIH’s election to exercise the Right of First Refusal shall be deemed
by the Parties to be waived and declined with respect to the Reinsurance
Coverage Layers in question. Each year during the Term, within a reasonable
period of time prior to the implementation of the CAT Reinsurance Program for
that year, FedNat may request that PIH reasonably demonstrate to FedNat that
either of the conditions listed in subparts (i) and (ii) of this Section 1(d)
will be satisfied prior to the effective date of such CAT Reinsurance Program.
(e) PIH’s right to exercise a Right of First Refusal shall exist each time that
FedNat or a FedNat Insurance Company desires to purchase Reinsurance Coverage
Layers pursuant to the CAT Reinsurance Program during the Term. For the
avoidance of doubt, neither FedNat nor any FedNat Insurance Company shall
purchase Reinsurance Coverage Layers from -3-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca004.jpg]
any other third party reinsurer unless and until it has complied with the
obligations to PIH in this Section 1. 2. Term. Subject to the terms of Section
17 below, PIH shall have a Right of First Refusal with respect to any
Reinsurance Coverage Layer purchased by a FedNat Insurance Company pursuant to
the CAT Reinsurance Program, pursuant to the terms and conditions set forth in
Section 1, for any Reinsurance Period commencing on or after the Effective Date
and prior to the fifth (5th) anniversary of the Effective Date (the “Term”)
only. 3. Confidential and Proprietary Information. The Parties acknowledge and
agree that this Agreement does not constitute a sale, lease, license or other
transfer by either Party of any proprietary systems or intellectual property of
the other Party. FedNat shall have the right to require, as a condition
precedent to providing exposure and related information (including, without
limitation, reinsurance submission and modelling data) that is materially
relevant and customarily requested for any Reinsurance Layer, to require all
third party reinsurers (including PIH) to execute and deliver to FedNat
non-disclosure agreements in reasonable form and substance provided by FedNat
(with no material deviation with respect to any individual reinsurer or PIH)
with respect to such information (a “Standard Non-Disclosure Agreement”). 4.
Relationship among the Parties; Enforceability. The terms of this Agreement are
not intended to make any of the Parties, or any of their respective subsidiaries
or affiliates, a joint employer for any purpose. Each of the Parties agrees that
the provisions of this Agreement as a whole are not intended to, and do not,
constitute control by one Party of the other Party or any subsidiaries or
affiliates of the other Party, or provide a Party with the ability to control
the other Party or any subsidiaries or affiliates of the other Party, and each
Party expressly disclaims any right or power under this Agreement to exercise
any power whatsoever over the management or policies of the other Party or any
subsidiaries or affiliates of the other Party. The Parties acknowledge and agree
that FedNat and the FedNat Insurance Companies have sole and absolute discretion
over whether (a) to purchase reinsurance, and (b) the timing, amount, and types
of any reinsurance and Reinsurance Coverage Layers they purchase (subject to the
terms of this Agreement). Nothing in this Agreement shall be construed to oblige
either Party to act in breach of the requirements of any Applicable Laws,
including, without limitation, securities, insurance and trade regulation laws
and regulations, written policy statements of securities commissions, insurance
and other regulatory authorities, and the bylaws, rules, regulations and written
policy statements of relevant securities and self-regulatory organizations. Each
Party represents, warrants, covenants and agrees to and in favor of the other
Party that this Agreement, and the obligations contained herein, are valid,
binding and enforceable against it, and that the execution, delivery and
performance of the obligations set forth herein will not violate any law, rule,
order, judgment, decree, lien, regulation, contract, agreement or other
restriction of any kind binding on it. 5. Governing Law. This Agreement and all
actions and proceedings (whether at law, in contract or in tort) that may be
based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance hereof, shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of law. -4-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca005.jpg]
6. Submission to Jurisdiction. Each Party agrees that it shall bring any action
or proceeding between the Parties arising out of or related to this Agreement or
the transactions contained in or contemplated by this Agreement exclusively in
the United States District Court for the Southern District of Florida or another
court sitting in Broward County, Florida (the “Chosen Courts”), and with respect
to any such action or proceeding: (a) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts; (b) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts; (c) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party hereto; and (d) agrees that service of process upon such party in
any such action or proceeding shall be effective if notice is given in
accordance with Section 11. 7. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7. 8. Assignment. (a) Definitions. As
used in this Agreement, the term “affiliate(s)” or “affiliated” shall mean any
entity that controls, is controlled by or is under common control with the other
entity. As used in this Agreement, the term “subsidiary” or “subsidiaries” with
respect to any person means any entity of which (or in which) more than 50% of
the issued and outstanding voting interests are directly or indirectly owned by
that person or the entity is otherwise controlled by that person. The term
“person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, or any such entity. (b)
Prohibition on Assignment; Exceptions. Neither this Agreement nor the rights or
obligations hereunder shall be assignable by FedNat or FedNat Insurance
Companies or their affiliates without the prior written consent of PIH. Except
as expressly set forth in this Section 8(b), neither this Agreement nor the
rights or obligations hereunder shall be assignable by PIH, its affiliates, or
its successors and assigns without the prior written consent of FedNat.
Notwithstanding anything to the contrary contained in Section 10 hereof, this
Agreement may be assigned, sold or otherwise transferred by PIH without any
consideration to FedNat or FedNat Insurance Companies in the following manners,
subject to the terms and conditions of Section 8(c) -5-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca006.jpg]
and subject to the approval of FedNat (such approval not to be unreasonably
withheld, conditioned, or delayed so long as the terms and requirements of
Section 8(c) are satisfied): (i) PIH may assign this entire Agreement (but not a
portion hereof) to any one of its subsidiaries or affiliates. (ii) PIH may sell
assign or otherwise transfer (“Transfer”) this entire Agreement (but not a
portion hereof) to an unaffiliated party (“Transferee”). The consideration for
the Transfer will be at the sole discretion of PIH and the Transferee. (c)
Conditions to Assignment. (i) As a condition precedent to PIH’s or any
successor’s or permitted assign’s (an “Assignor”) assignment of this Agreement
to one of the persons set forth in Section 8(b) (an “Assignee”), the Assignor
shall deliver to FedNat prior to such assignment: (A) an assignment and
assumption agreement in form and substance reasonably satisfactory to FedNat and
pursuant to which Assignee agrees to be bound by all of the terms and provisions
of this Agreement in its entirety as “PIH” (including all of the conditions
required for the exercise of a Right of First Refusal), without condition or
reservation; and (B) a Standard Non-Disclosure Agreement provided by FedNat and
executed by the Assignee pursuant to which Assignee agrees to maintain the
confidentiality of all exposure and related information (including, without
limitation, reinsurance submission and modelling data). (ii) In the event that
an Assignor elects to assign this Agreement to a person who is not an affiliate
or subsidiary of PIH (a “Proposed Third-Party Assignee”), prior to such
assignment and as a condition precedent thereof, the Assignor shall deliver
written notice (in the manner required by Section 11) to FedNat of all material
terms and conditions of such assignment (the “Assignment Terms”). FedNat shall
then have a period of three (3) business days after its receipt of written
notice of all material terms and conditions to elect in writing (in the manner
provided in Section 11) to elect to assume this Agreement from the Assignor
pursuant to the Assignment Terms, without any additional terms, conditions, or
stipulations. Any such election by FedNat shall be irrevocable once it has been
made. To the extent that FedNat elects not to exercise its right to assume this
Agreement pursuant to the Assignment Terms, or fails to notify Assignor of its
election within the three (3) business day time frame set forth above in this
Section 8(c)(ii), then Assignor shall have the right for a period of thirty (30)
days to assign this Agreement to the Proposed Third-Party Assignee pursuant to
the Assignment Terms (subject to the other conditions precedent set forth in
this Section 8); provided, that in the event that the assignment is not
consummated within such thirty (30) day period, or the Assignment Terms are
materially modified (which, for the avoidance of doubt, shall mean any change
that materially affects the price or any material terms or conditions of the
Assignment Terms that are more favorable to the Proposed Assignee) (the
“Modified Assignment Terms”), the Assignor shall again provide FedNat with a new
right of first refusal with respect to the assignment of this Agreement at the
Modified Assignment Terms. In such case, FedNat shall have two (2) business days
following its receipt of the Modified -6-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca007.jpg]
Additional Terms to elect in writing (in the manner provided in Section 11) to
assume this Agreement on such Modified Additional Terms. No Assignor shall make
any assignment of this Agreement unless and until it has complied with the
requirements of this Section 8(c)(ii). (iii) Notwithstanding anything to the
contrary set forth in this Agreement, in no event shall PIH or any of its
successors or permitted assigns assign this Agreement to a person that sells
residential property insurance in the State of Florida directly to the primary
insured. (d) Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.
9. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements and understandings (oral and written), by and
among the Parties with respect to the subject matter hereof. 10. No Third Party
Rights. Nothing contained in this Agreement, express or implied, establishes or
creates, or is intended or will be construed to establish or create, any right
in or remedy of, or any duty or obligation to, any third party. 11. Notices. All
notices, requests, claims, demands, and other communication hereunder will be in
writing and shall be deemed to have been duly given: (a) on the date of
delivery, if delivered by hand to the address below (or to such other address as
a Party may designate by written notice to other Party); (b) on the date of
confirmed receipt if delivered by certified mail, postage prepaid and return
receipt requested addressed as below (or to such other address as a Party may
designate by written notice to other Party); or (c) for the purposes of notices,
elections and other communications pursuant to the procedures set forth in
Section 1, on the date of transmittal via electronic mail to the e-mail
addresses of the applicable person or party involved with the reinsurance
arrangements for the reinsurance coverage at such time, with a copy delivered to
the individuals identified below. If to FedNat or any FedNat Insurance Company:
FedNat Holding Company 14050 NW 14th Street, Suite 180 Sunrise, FL 33323
Attention: Michael H. Braun, CEO and President E-Mail: mbraun@fednat.com with a
copy (which shall not constitute notice) to: Nelson Mullins Broad and Cassel 2
S. Biscayne Blvd., # 2100 Miami, FL 33131 Attention: Nina Gordon, Esq. -7-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca008.jpg]
E-Mail: nina.gordon@nelsonmullins.com If to PIH: D. Kyle Cerminara Fundamental
Global Investors, LLC 4201 Congress Street, Suite 140 Charlotte, North Carolina
28209 E-Mail: kyle@fundamentalglobal.com with a copy (which shall not constitute
notice) to: Thompson Hine LLP 3900 Key Center 127 Public Square Cleveland, OH
44114 Attention: Derek D. Bork, Esq. E-Mail: derek.bork@thompsonhine.com 12.
Counterparts. This Agreement may be executed in one or more counterparts, and
may be exchanged in electronic form (including by PDF), each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. 13. Amendment; Modification. The Parties may by written agreement
duly signed by both Parties, subject to any regulatory approval that may be
required: (a) extend the time for the performance of any of the obligations or
other acts of the Parties; (b) waive any inaccuracies in the documents delivered
pursuant to this Agreement; and (c) waive compliance with or modify, amend or
supplement any of the agreements contained in this Agreement or waive or modify
performance of any of the obligations of any of the Parties. This Agreement may
not be amended or modified except by an instrument in writing duly signed on
behalf of the Parties. 14. Waiver. No failure by any Party to take any action or
assert any right hereunder shall be deemed to be a waiver of its right to take
any action or assert any right hereunder with respect to any future occurrence
of those circumstances. 15. Severability. To the extent any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted from
this Agreement and the remaining provisions of this Agreement shall be
unaffected and shall continue in full force and effect. Notwithstanding any
implication in this Section 15 to the contrary, if any part of the Agreement is
found to be unlawful or impermissible by a court or administrative body of
competent jurisdiction, the Parties shall use reasonable efforts to amend this
Agreement to address the concerns in a manner that results in a lawful and
permissible agreement. 16. Headings. Headings contained in this Agreement are
for reference purposes only, and they shall not affect in any way the meaning or
interpretation of this Agreement. -8-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca009.jpg]
17. Termination. This Agreement, the Right of First Refusal, and all rights of
PIH (including its affiliates and assigns) and any Transferee(s) to participate
in any Reinsurance Coverage Layers shall terminate upon the expiration of the
Term, except as set forth in Section 1(a). This Agreement may only otherwise be
terminated by mutual consent of the Parties, or as otherwise provided herein.
Either Party may terminate this Agreement in the event that the other Party
either: (a) commits a material breach of the terms of the Agreement and has been
given written notice and at least thirty (30) days’ prior opportunity to cure
such breach, and fails to do so; or (b) is deemed insolvent by applicable
regulatory or judicial authorities, or is the subject of conservation,
rehabilitation, liquidation, bankruptcy or other similar insolvency proceedings,
which proceedings, if involuntarily instituted, are not dismissed within sixty
(60) days after the initiation of the proceedings (provided, that a Party may
elect to terminate this Agreement immediately if such proceedings are
voluntarily initiated by the other Party with respect to itself). 18. Survival.
The provisions of Sections 3 through 16, and this Section 18, shall survive the
expiration or earlier termination of this Agreement. 19. Attorneys’ Fees. In the
event of any dispute or controversy between the Parties relating to the
interpretation of this Agreement or to the transactions contemplated hereby, the
prevailing Party shall be entitled to recover from the non-prevailing Party
reasonable attorneys’ fees and expenses incurred by the prevailing Party. Such
award shall include post-judgment attorneys’ fees and costs. [Remainder of Page
Intentionally Blank. Signature Page Follows.] -9-



--------------------------------------------------------------------------------



 
[exhibit103-reinsuranceca010.jpg]
IN WITNESS WHEREOF, the Parties have caused to be executed and delivered by
their duly authorized officers this Agreement to be effective as of the
Effective Date. FEDNAT: FEDNAT HOLDING COMPANY, a Florida corporation By: /s/
Michael Braun Name: Michael Braun Title: Chief Executive Officer PIH: 1347
PROPERTY INSURANCE HOLDINGS, INC., a Delaware corporation By: /s/ John S. Hill
Name: John S. Hill Title: V-P, CFO & Secretary [End of Agreement.] SIGNATURE
PAGE TO REINSURANCE CAPACITY RIGHT OF FIRST REFUSAL AGREEMENT



--------------------------------------------------------------------------------



 